                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,

              vs.                                               Case No. 21-cr-28

ASHTON HOWARD,

                     Defendant.


                THIRD UNOPPOSED MOTION TO ENLARGE TIME
                        TO FILE PRETRIAL MOTIONS

       Ashton Howard moves this Court to enlarge by four days, or until April 9, 2021,

the due date for pretrial motions in this case. As grounds for this motion, undersigned

counsel incorporates the substance of his two previous motions for additional time to file

pretrial motions, R. 19, 23, and he further states the following:

       1.     Counsel seeks the balance of this week to complete any pretrial motions on

Howard’s behalf. Counsel’s time of late has been consumed largely with drafting

objections in the case of United States v. Antonio Holt, 20-cr-89, filed on this day, and on

Sunday, April 4, he drafted and filed a brief in opposition to the government’s motion to

stay a release order in United States v. Reginald Evans, 19-cr-165. Further, Federal Defender

Craig Albee, who is co-counsel on this case, spent much of his time last week preparing

for oral arguments on Friday, April 2, in United States v. Marjory Dingwall, 20-1394.

       2.     Judge Pepper granted Howard’s Motion to Adjourn Final Pretrial

Conference and Jury Trial, R. 21 on March 8, R. 22. Judge Pepper did not set additional

                                                                        Federal Defender Services
                                                                                of Wisconsin, Inc.
       Case 2:21-cr-00028-PP-WED Filed 04/05/21 Page 1 of 2 Document 25
dates at that time electing instead to track the case for the filing of any pretrial motions.

Howard does intend to file pretrial motions.

       3.     The government provided additional discovery to Howard on March 26,

2021, which is material provided from a subpoena.

       4.     Counsel has remained in contact with Ashton Howard who continues to

reside in Kenosha working full time and compliant with bond conditions.

       5.     Finally, undersigned counsel spoke with Assistant United States Attorney

Benjamin Proctor and explained the reasons for the request. Mr. Proctor stated that the

government does not oppose this request.

       For these reasons, Ashton Howard respectfully asks this Court to enlarge the time

to file motions by four days, or until April 9, 2021. Counsel understands that any

additional time the Court grants Howard should be met with an equivalent period of

time for the government to respond to any motions.

       Dated at Milwaukee, Wisconsin, this 5th day of April, 2021.

                                          Respectfully submitted,

                                          /s/ John W. Campion
                                          John W. Campion, WI Bar #1002697
                                          Federal Defender Services
                                              of Wisconsin, Inc.
                                          517 E. Wisconsin Avenue – Room 182
                                          Milwaukee, WI 53202
                                          Tel. (414) 221-9900
                                          Email: john_campion@fd.org

                                          Counsel for Defendant, Ashton Howard



                                             2
                                                                        Federal Defender Services
                                                                                of Wisconsin, Inc.

       Case 2:21-cr-00028-PP-WED Filed 04/05/21 Page 2 of 2 Document 25
